 HUDSON TRANSIT LINES, INC.133Hudson Transit Lines,Inc.andIndependent BusTransitUnionHudson Transit Lines,Inc.andTransportWorkersUnion of America,Local225, AFL-CIO. Cases22-CA-3009 and 22-CA-30672 In adopting the Trial Examiner's conclusion that the Respondent'sannouncement and institution of reductions in various employeebenefits violated the Act, we rely on Section 8(a)(1), and do not deemitnecessary to determine whether the conduct in question also violatedSection 8(a)(3).October 9, 1968DECISION AND ORDERBY MEMBERSBROWN,JENKINS, ANDZAGORIAOn May 10, 1968, Trial Examiner A. NormanSomers issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesalleged in the complaint and recommending that itcease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,' the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Hudson Transit Lines, Inc., Mahwah, New Jersey, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as so modified:1.Paragraph 1(b) of the Trial Examiner's Recom-mended Order is hereby deleted, and paragraph 1(c) isrenumbered 1(b).2.The last sentence in the first indented paragraphof the notice, beginning "NorWILL WE otherwisediscriminate .. " is hereby deleted.The Trial Examiner at the hearing was Arthur Christopher, Jr.,now deceased.A. Norman Somers was duly designated by the ChiefTrial Examiner to prepare the Trial Examiner's Decision in this case. Seefootnote 2 of the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMAN SOMERS, Trial Examiner- On July 18, 1967,the General Counsel issued a complaint alleging that Respondentengaged in unfair labor practices in violation of Section 8(a)(1)and (3) of the Act.' The case was heard before Trial ExaminerArthur Christopher, Jr , on September 21 and 22, 1967, inNewark, New Jersey, and briefs were thereafter filed with himby the General Counsel and the Respondent On December 9,1967, Trial Examiner Christopher died before completing hisdecision. The parties waived a hearingde novoand agreed thata decision be made and issued by a newly designated TrialExanuner on the basis of the record made before the originalTrial Examiner. Thereupon I was duly designated as the TrialExaminer in the case 2On the entire record and on consideration of the briefs, Ihereby make the followingFINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERRespondent is a Delaware corporation, with its principaloffice and place of business in Mahwah, New Jersey It isengaged there and in other terminals in the States of New Yorkand Pennsylvania in the transportation of passengers and theperformance of related services Its gross annual revenueexceeds $50,000. The partiesagree andit is hereby found thatRespondent is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDTWU and IBTU(suprafn. 1, andinfra,fn. 4) are labororganizations within the meaning of the Act.1The complaint is based on charges filed on February 6, 1967, byIndependent Bus Transit Union(hereafter IBTU),and on April 11,1967, by Transit Workers Union of America, Local 225, AFL-CIO(hereafterTWU). The captionin the proceedings did not include thedesignation"AFL-CIO" inthe referencesto TWU.The parties havesince indicated that the caption can be deemed corrected to include thedesignation.2 The correspondence between the Office of the Chief TrialExaminer and the parties from the time of the notification of the deathof Trial Examiner Christopher to the designation of the instant TrialExaminer has been included in the official record, as follows:(a) Letterof December27, 1967, bythe Chief Trial Examiner to all parties, (b)Letter of January 3,1968,by James E.Fagan, counsel for Respondent,to the Chief Trial Examiner,with copies to counsel for all parties, (c)Letter of February 12, 1968, by the Regional Attorney for Region 22of the NLRB to counsel for Respondent,with a copy to Associate ChiefTrial Examiner Lindner,(d) Letter of February 15, 1968, by the ChiefTrial Examiner to counsel for Respondent,with copies to counsel for allthe other parties,(e)Letter of February 28,1968, by counsel forRespondent to the Chief Trial Examiner,with copies to all parties, (f)Letter of February 29,1968, by the Chief Trial Examiner to counsel forRespondent,with copies to all parties.173 NLRB No. 13 134DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED. UNFAIR LABOR PRACTICES2.The election proceedingA. IssueThe issue in essence is the significance of Respondent'sannouncing and then instituting certain economic reductions(a cut in pay rate and elimination of various fringe benefits) ata time when a representation proceeding under Section 9 wasstill undetermined.B.The Facts1.BackgroundThe rivals were TWU, the incumbent, and IBTU, which filedthe election petition Respondent has had contractual relationswith TWU for many years. The series of contracts betweenRespondent and TWU, including the one that was currentwhen IBTU filed the representation proceeding here involved,were all for terms whose starting and expiration dates were inmid-January.Accounting for the importance Respondent attaches to theJanuary date is the seasonal character of its operations Itspassengers, in the main, are summer vacationers. Accordingly,Respondent operates at a profit only during June, July, andAugust, and at a loss the remaining months of the year Underitscertificate of convenience from the Interstate CommerceCommission, Respondent must furnish reasonably adequateservice to the public throughout the year, and also keep itselfin sound economic condition to be sure it can render thatservice. The advantage served by a contract ending in Januaryis the leverage afforded by the fact that negotiations begin wellbefore the summer season. Negotiations in the winter assureRespondent against the likelihood of a strike in the crucialsummer season Also, negotiations during the winter strength-en Respondent's power to resist the employees' demands andby the same token, weaken the effectiveness of the bargainingpower in making these demands The employees would have acorresponding negotiating leverage under a contract thatstarted (and ended) nearer to the summer. But though theemployees sought such a date in the past, the contracts up tothe time here involved hada startingdate beginning and endinginmid-January.Respondent's and TWU's bargainingrelationsover the yearshave been relatively stable. Before each contract expired, theycame to terms on a new one. In only two instances had therebeen a "hiatus," and in each instance for no more than a weekor less 3 During both of them, Respondent continued the oldterms in effect until the new terms were mutually agreed uponand signed.aRespondent's expressed anxiety about an earlycompletion of the election proceeding in order thatnegotiations for a succeeding contract begin earlyIn the last week of October 1966, Respondent and TWUhad exchanged letters looking toward negotiation of a newcontract to succeed the present one expiring January 15, 1967On October 27, IBTU (an independent organization comprisedof Respondent's employees(infra,fn 4)), wrote Respondentclaiming it represented a majority of the employees, and onOctober 28, it filed the Section 9 election proceedingFrom the outset of that proceeding Respondent urgedexpedition so as to obviate the "serious economic problems"thatwould otherwise confront it. Thus, at the "informalconference" in the Board's Regional Office on November 10,John F. X. O'Brien, attorney for Respondent, offered toconsent to an election, saying that unless the election issue wasspeedily resolved, "the Company has serious economic prob-lems," for it "counted on the summer revenues to offset theselosses[of the remainder of the year]." The two rivalorganizations failed to agree, and the matter was set for formalhearing on November 15 At that hearing, during off-the-record discussions, Attorney O'Brien repeated that the Com-pany was anxious that the representation issue be brought to ahead as soon as possible, because the labor contract with TWUwas expiring January 15, and the Company needed assurancefor its summer operations.The Regional Director issued his Decision and Direction ofElection on December 5.4 On December 9, there was another"informal conference," this time to discuss the election dateand whether the ballots were to be by mail As had O'Brien atthe previous meetings, Irwin Flateman, president of Respond-ent, urged at this meeting that there be a speedy resolution oftheelection issue, since timewas running out and theCompany had its "economic problems "bRespondent's announcement,at the end of theinitial(but as yet inconclusive) tally of theballots,that it would institute"economies"On January 9, all parties were at the Regional Office tolearn the result of the count on the ballots The tally showedTWU, the incumbent, to be in the lead but not by enough todispense with the need for passing on the challenged ballots.5Also, IBTU, the petitioner, was contemplating filing objectionsto the conduct of the election (which it did shortly after-wards).When informed that it would take at least a monthbefore the post-election steps would be concluded, President3 The first was a workstoppage,and the partiescame toterms on anew contract in less thanaweek.In the other instance, the parties,toward expiration of the contract,agreed to an extension, which hadbeen specifically requestedby themediation authorities. The partiescame to terms in just a few days.4 Officialnotice is taken of the formal proceedings in Case22-RC-3486.The Decision and Direction of Election indicates thatthe parties turned out to be in basic agreement,on the bargaining unit,as follows:All full-time and regular part-timemotor coach operators andmaintenance employeesof the Employer,including supplementaryor seasonal operators and the stock roomclerks,but excluding alloffice clerical employees, professional employees,managerial em-ployees, dispatchers,all other employees, guards and supervisors asdefined inthe Act.That Decision also indicates that TWU had challenged IBTU's statusas a labor organization,because there was no evidence that IBTU hadofficersorhad dealt with employers. IBTU's status as a labororganizationwas upheld, because itsatisfiedthe requirements ofSection 2(5) of the Act.(It exists"for the purpose,inwhole or inpart,"of dealing with employers concerning working terms, andemployees participate in it, whether or not it has officers )5 The tally was as follows. 104 for TWU, 99 for IBTU, 2 forneither,and 9 undetermined challenged ballots HUDSON TRANSIT LINES, INCFlateman, as he testified, "was just besides [himself] franklyHe addedItold them that unless somethings (sic) were done,unless the company had the assurance that we were going tobe operating in the summer that we would have to makecertain economic adjustments I don't know exactly whatwords I used, but certainly indicating that we would have tostart to curtail some of our operations over the wintermonths when we constantly lose money.On January 13, the Company, because of rumors thatemployees thought "adjustments" were going into effect theday after the contract would expire, issued the followingNOTICE TO ALL EMPLOYEESIn view of the uncertainties of the present situation theCompany has been placed in a position making economiesnecessary.However, to avoid, if possible, any hardships on ouremployees, the Company will postpone such economiesuntil Sunday, February 5, 1967.It is our hope that by that time the present uncertaintywill be resolved and a new contract mutually agreed uponOn February 2, Respondent issued a letter to all officersand employees. The letter specified the "economies" theCompany was putting into effect February 5 for all membersof the personnel, whether management personnel or employeesin or outside the bargaining unit The "economies" as specifiedin the letter were as follows1Elimination of Company contributions to Blue Cross,Blue Shield, Major Medical and Life Insurance ProgramsThose interested in continuing such coverage must author-ize the company on the enclosed form to deduct fromwages the amount of such premiums2A reduction of 10% of gross wages of all employeeswhose gross weekly wages exceed $100 00 This reductionwill not reduce such gross wages to an amount less than$100 00, for a full week's work3.Elimination of all accruals for vacations and paidholidays.The letter included a recital of the reasons for thereductionsItstated that the Company had "economicproblems" that required solution. It pointed to the fact, earliermentioned, that the Company derives the bulk of its revenuesin the summer months and if deprived of them, it could notmeet expenses over a 12-month period. It indicated that theCompany had assumed the present pay scale on the basis of6 In his testimony,President Flateman acknowledged that neither ofthe labor organizations had indicated that it would strike,nor had heasked either or both whether they would do so He further acknowl-edged that he did not fear a strike,but explained that"withoutknowledge that we would have a bona fide contract with one of theunions, that there was a possibility that the Company would not beoperating in the summer months when they make the profits to offsetthe severewinter losses."He acknowledged that a delay in therepresentation proceeding was a factor contributing to its action. (Itshould be added that the expired contract had included a no-strikeclause.)7 Of the challenges,three were overruled and counted.The finaltally showedTWU tobe the winner by the vote of 106,against 100 forIBTU.All of IBTU'sobjections to the conduct of the election wereoverruledSeeSupplementalDecisionandOrder in Case No.22-RC-3486(supra,fn 4).This included an objection that Respond-135the assurance of its summer operations, and that under thecurrent situation it had no such assurance. It statedPresent uncertain conditions relating to certification bytheNational Labor Relations Board of the Company'sunion employees and the question of who will be certifiedand with what union the Company can negotiate, have leftthe Company in a position where it has no assurance that itwill be in operation during those critical summer monthsand able to obtain those needed revenues Therefore theCompany must cut the suit to the cloth it has and reduce itsoperating expenses to the point where they can be met bycurrent revenues.The letter advised that the Company had asked its auditor tomake a study of all items in which expenses could be reduced,and that "pending such report and the action that willnecessarily follow the Company is required in the interest ofself preservation to make the following economies dealing withsalaries and wages of officers and employees in all categories "The letter then specified the reductions (which have beenquoted at the outset of the treatment of this letter), and addedthatassoon as the Company received and analyzed theauditor's study, it "will further advise you all." It concludedwith the exhortation that all of us "would like to see an end touncertainty in order to get on with the vital business ofplanning sound continued operation."63.Negotiations (after conclusion of certificationproceeding) culminating in new contract and less than totalrestoration of the "economies"On February 5, Respondent put into effect the reductionsdescribed in its letter of February 2 The election proceedingwas concluded on March 31, when TWU, the incumbent,having been declared the winner, it was formally certified 7Negotiations between TWU and Respondent began April 7The negotiators for TWU stated "they would not bargain withthis cloud over their head," and demanded that Respondentrestoreallof the reductions from the date they wereinstitutedThe Company said it "still did not know whetherwe were going to operate during the summer months "However, it offered to restore all the reductions from the datetheyweremade, provided the effective date of the newcontractwas retroactive to January, as in the past 8 TWUrefused, saying that the men had waited "too long" for astarting date corresponding to the present, and that theywould even like to make it effective as of the date negotiationswould be completed. The effective starting date as finallyent had stated it would reduce wages(referring to then existingannouncement that "economies"would be made) The SupplementalDecision notes that since this statement was made "after the Tally ofBallots issued,[it]could not raise substantial and material issues withrespect to conduct affecting the results of the election"IBTU filed arequest for review,which the Board denied as not raising substantialissuesThe Supplemental Decision noted, however, that IBTU hadinterveningly,filed a charge of unfair labor practices on February 6(supra,fn 1) (That was the day after Respondent made the wage andfringe reductions described in its February 2 letter ) The SupplementalDecision(at its footnote 21) noted that the unfair labor practice chargewas under investigation,with the implication that this was a separateissue from the objection concerning the results affecting the election.8 The retroactivity was to be comprehensive. All terms, when agreedupon, were to be retroactive to the effective starting date of the newcontract,ie., the increases in hourly rates would be retroactive to theeffective starting date,and so would the fringe benefits. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed on was March 31, the date of the certification, and thiswas embodied in the memorandum of agreement executed byboth parties on April 22, and in the formal contract executedMay 2.The negotiations regarding the reductions were completedon the following basis: Respondent restored the vacations andpaid holidays in full from February 5, the date they had beeneliminatedHowever, the other reductions (i e the 10 percentcut in pay and the elimination of the contribution for healthand life insurance) were restored only for the period beginningMarch 31, but not restored for the period between February 5,when it was put into effect, to March 31, the effective startingdate of the new contract. TWU indicated, however, that it wasnot waiving its position that the reductions were illegal fromtheir inception 9C ConclusionaryDiscussion(1)Paradoxically, the basis on which the General Counselcondemns the conduct is relied on by Respondent as providingitsexoneration. The General Counsel's position is that byannouncing and then instituting the reductions while therepresentation proceeding was not yet concluded, Respondentinterfered with the rights of the employee to determine theirown bargaining representative in violation of Section 8(a)(1).The General Counsel further views the reductions as discrim-inatory and as having the intent or necessary effect ofdiscouraging membership in either or both labor organizationsin violation of Section 8(a)(3) Respondent on the other hand,avows it did not act with any antiunion motive, and if itsconduct could nevertheless be deemed to have in some wayinterfered with the employees' rights-which it disputes in anyevents-this is overbalanced by justifiable action in protectionof its legitimate economic interests.' 0(2)As I read General Counsel's position,it is that Respondent'sdrastic reduction in the employees'earnings stemmed from thefact that the representation case was still pending, and thatthis,whether Respondent intended it or as the employeeswould naturally view it, was a reprisal for employees engaginginprotected activityRespondent,to be sure, imposed thesereductions upon all the personnel,but it was in response to theprotected activity of the employees in the bargaining unit(supra,fn. 4)that Respondent made these reductions It wasdiscriminatory,since the representation proceedings and theconsequent suspension of negotiations pending its completionaccounted for the wage reductions that would otherwise nothave been made. Visiting the loss on those outside thebargaining unit as well did not make it nondiscriminatorytoward those within the bargaining unit.It simply extended9 As appears(supra,fn.1), IBTU filedits charges of unfair laborpracticeson February 6, whichis theday afterRespondent made thereductions(supra,fn. 7)TWU filed itscharges onApril11. This was after it was certified inthe representation proceedingand shortlyafter the negotiations withRespondent for a new contract began.The charges of IBTU claimedviolations of 8(a)(1) and(3). TWU, inits charges,claimed that Respondent violated Section 8(a)(1), (3) and(5) of the Act.The claim of an 8(a)(5) violation was disallowed by thethe discriminatory conduct to those outside as well as those inthe unit.The General Counsel invokes to employees engaged in arepresentationproceeding, principles comparable to thoseappliedwhere employees have engaged in lawful strikeactivity" In substance, under the rationale articulated inGreat Dane (supra,fn 11 at 34), which the General Counselquotes, there are two principles which the General Counseldeems applicable here. The first is that the Respondent'sconduct in imposing the reductions was "inherently destruc-tive of important rights," from which an antiunion motive maybe inferred without need for the General Counsel to prove it.The second is that even if the "adverse effects" on theemployees' rightswere "comparatively slight," there wasnevertheless a violation, unless Respondent has come forwardwith "legitimate substantial business justifications" for itsconduct, in which event, the General Counsel would have hadto establish that Respondent was wrongfully motivated. TheGeneral Counsel asserts that Respondent has not met the"substantial business justification" requirement, because Re-spondentwas not warranted in reducing the employees'earnings beginning in the winter as an offset against a strike inthe summer, which was neither imminent, nor threatened, norportended. The General Counsel further asserts that Respond-ent, in making these reductions, was not truly motivated by aconcern about a summer strike, so much as by a desire to havenegotiations start in the winter as before, or that failing, toreacquire in the new contract a winter starting date, as in thepastThe result, as the General Counsel contends, is that therewas a violation of the Act, whether its "adverse effects" were"destructive" or "comparatively slight "(3)If we telescope events to the ultimate-i e., the stage whenthe representation proceeding was concluded and the newcontract negotiated, it can be said to have hardly had a tearfulending As a consequence of the representation proceeding, thenegotiationswhich used to begin in the late fall or earlywinter, now began in the spring. As stated before, theemployees had sought to accomplish this in the past by acontractwhich would expire in the spring instead of thewinter, but until then to no avail. Now they achieved it as aresult of the suspension of the negotiations which had beenbrought about by the representation proceeding. To be sure,the employees did not plan it that way, but the result favoredthem neverthelessPresidentFlateman testified that theincreases the employees received under the new contractexceeded those of prior contracts. This is not denied. He alsotestified that the higherincreasesthey received this time werethe result of the fact that negotiations began so much nearer tothe summer than in the past. The Trial Examiner excluded thislast,but Respondent in its brief urges thisas a rationalinferen'ceSince, as is not disputed, each side (Respondent, onGeneral Counsel.(See the Regional Director's letter tothe TWU, datedJuly it, 1967 General Counsel Exh. 2.) The GeneralCounsel'scomplaint alleged violationsonly ofSection 8(a)(1) and (3).10 Respondent further avers that its contract negotiationswith TWUafter conclusionof therepresentation proceeding constituted an accordwhich wiped out such offense as might otherwise be imputable toRespondent.i 1N.L R.B. v. Ene Resistor Corp,373 U.S. 221,N L R.B. v GreatDane Trailers,388 U S. 26 HUDSON TRANSIT LINES, INC137the one hand, the employees on the other) has the advantagein the negotiations, depending on the remoteness or proximityof the negotiations to the summer months, Respondent'sinference is hardly implausible That is to say, we may assumethat the greater increases the employees obtained under thenew contract over those in prior contracts reflected theincreased bargaining power of the employees because negotia-tions in this instance began nearer to the summer thannegotiations of prior contractsWhether that was the wholereason for the increase or had still other reasons (such as thenot altogether inconceivable one that the prospects of thevacation trade the forthcoming summer were thought to begreater than in past summers) one does not know. Butwhatever the increase and its reason, Respondent's additionalcontention that because of this increase, the employees reallyhad received restitution for the portion of the reductions madein February that Respondent refused specifically to restore tothe employees (unless they agreed to an effective January datefor the new contract) strikes one as a non-sequitur. Asindicated(supra,fn. 8), each was a separate item of negotia-tionsThe rates under the new contract were one item Therestorationof the reductions made in February and thecondition imposed upon full restoration (that the contract bemade retroactive to a winter date as before) was another item.This in any event, is a matter to be deferred pending discussionof whether Respondent's conduct in January and Februaryconstituted violations as of the time they occurred(4)Asmatters stood when Respondent, in January andFebruary, respectively announced and then put these "econ-oimes" into effect, the employees found their earningsdrasticallycurtailedand their fringe benefits of highestimportance taken from them in consequence of a proceedingin which the drivers and maintenance men(supra,in 4) wereengaged, and which the Act protects. The fact that thesereductions were visited upon all the employees hardly light-ened the impact upon the employees who were engaged in therepresentation proceeding. Since it was out of this proceedingthat Respondent's conduct flowed, the employees would tendto think twice before again engaging in a representationproceeding In any event, as the General Counsel puts it, thatkind of a loss in earnings and benefits because of a representa-tionproceeding that was still pending "could effectivelyinhibit any change by employees of their bargaining represen-tative .s1 2Unexplained, the conduct as of the time it occurredoffended the employees' rights, protected by the Act, toengage in a representation proceeding, thereby violatingSection 8(a)(1), and to the extent that this meant losses intheir earnings which otherwise would not have happened, itwould tend, as stated(supra,fn. 12), to alienate the employeesfrom the labor organization that accounted for the proceedingthat brought on the travail-the petitioning IBTU Also, insofaras such action would tend to hinder the bargaining process thatwas then reasonably in prospect, it would discourage member-ship in the exclusive bargaining representation, as ultimatelydetermined, in violation of Section 8(a)(3) All of this last,however, would be derivative of the underlying offense-thetollRespondent levied in the employees for engaging in arepresentation proceedingWe come to Respondent's justifica-tion for its having made the levy.(5)Respondent's justification has the anomolous aspect, asearlier stated, of being based on the very representationproceeding itself The proceeding had reached the stage wherethe contract had now expired, and there was still no bargainingrepresentative selected with which to conduct negotiations,and so as Respondent put it in its letter of February 2,Respondent "has no assurance that it will be in operationduring these critical summer months," with the result that "itmust cut the suit to the cloth it has and reduce its operatingexpenses to the point they can be met by current revenues."However, the very nature of Respondent's operations issuch that until June, the revenues are less than the expensesYet not until the events here involved had Respondent everbefore curtailed employees' earnings to overcome the custom-ary and traditional operating losses that precede the summermonths. Further, the expression Respondent employed todescribe the current situation, that "it must cut the suit to thecloth it has" is hardly accurate Respondent's own recordsshow a consistent net operating profit at the end of eachcalendar year, including 1966. And Respondent's auditor, whoaccording to the letter of February 2, was asked "to make astudy" which Respondent was then awaiting, testified thatRespondent as of February 1967 "definitely" had a surplus,though he could not yet state how much. So the "cloth itha [d] " in early 1967 amply met the "suit."' 3 And in cuttingthese employees earnings nevertheless, Respondent was pro-jecting itself into a situation envisaged for nearly a half yearlaterAnd it projected it on the basis of nothing that was12 The Boardhas held that where an employer changes workingconditions even after an election and during the postelection stage of arepresentation proceeding,it could still be a violation depending on thecircumstances.The basic test,as stated, is whetherthe change was"because ofeconomic circumstances unrelated to union organization,"inwhich case the employer is exonerated or because "of the union'spresence,"inwhich case there is a violation.SeeMcCormick Long-meadow StoneCo.,158 NLRB 1237, 1242. Compare ChampionPneumaticMachinery,152 NLRB 300.See alsoAmbox, Inc.,146NLRB1520, enfd.asmodified357 F.2d 138 (C.A. 5).These casesinvolved the validity of the employer's grant or promise of benefitsduring the postelection stage, based on whether the purpose ornecessaryeffect ofthe employer's conduct was to alienate employeesfrom the union.This is not the precise kind of situationbefore us. Therelevance in the cited cases is not in their precise content but in theirimplications.The case before us is one concerned not with Respond-ent'sacting to help or harm eitherof therivalsor the two incombination,so much as to infringe, whether in intent or as a necessaryconsequence,on the protected right of the employeesto engage in aconcerted activity (a representation proceeding),which is concernedwith the employees'freedom ofchoice in the selectionof theirbargaining representative.Insofar as the depravations visited on theemployees in that situation could be said to discourage membership, itwould naturallybe the organizationwhich broughtthe proceeding andcontinued it by its postelection challenges and objections-the peti-tioning IBTU.Also, as laterappears, the conduct insofar as it wasnaturally calculatedto obstructthe bargaining process would discouragemembership in the exclusive bargaining representativewhoever theultimate winner.13 This is quite unlikeJordan Bus Co.,107 NLRB 717, on whichRespondent relies,where the employers"found themselves in ahazardous financial situationat the time the reductionwasannouncedand effectuated." (Emphasis supplied.) 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither imminent or impending or even probable. PresidentFlateman in his testimony(supra,fn 6), based the reductionsthatRespondent made at the beginning of the year solely onthemere "possibility" that Respondent would not be oper-ating in the middle of the year Indeed, its letter of February 2states that it was now reducing the employees' pay tocorrespond to the current revenues solely because it "has noassurance" that it will operate in the summer, which is, ineffect, to say that it was not certain in January or Februarythat there wouldnotbe a strike in June or July.But a strike presupposes negotiations in which the partieshave fallen apart It is not an event which is self-creatingbecause summer is coming or has arrived There was everyreason to expect, in view of the nature of initial tally onJanuary9 (supra,fn 5), that there would be a collective-bar-gaining representative determined and that negotiations wouldbegin reasonably before the summer-as indeed happened.Respondent, in making the reductions on the basis of the"possibility" of a strike in the summer, was thus projectingitself into the following sequence (a) the bargaining represen-tativewould present its demands, (b) Respondent would deemthem unacceptable, (c) the bargaining representative instead ofyielding and trying to reach an accommodation will strike-andthere would go our summer revenues on which we depend formaking out during the calendar year.was over the date to which an expired contract was to beextended. The union there insisted on 6 months, which wouldhave meant that negotiations would begin at the peak of theemployer's business season (likewise seasonal as here) Theemployer insisted that the extension be for a longer period, soas to avoid being confronted with negotiations that began atthe peak of the employer's business The differences there areat least twofold the expiration date of the extension of thecontract had been fully negotiated and reached the point ofimpasse, secondly, the negotiations, throughout the years ofthe bargaining relationship had consistently culminated in astrikeHere they had (with a very brief exception,supra,fn.3), invariably ended in agreementRespondent finally falls back on the fact that when it madethe reductions here, the bargaining representative had not yetbeen determined so that there was no one to negotiate with.That, however, does not do away with the fact that Respond-ent was not here acting to meet a present economic exigencybut one predicated, as stated, upon the outcome of negotiatingthat would take place Respondent was assuming the culnuna-tion of a sequence that had not even had a beginning, and onno other basis than that it had "no assurance" that therewould be not such a culmnation-a summer strike(7)(6)Assuring that Respondent genuinely intended these wagereductions it made in February as an economic hedge against apossible strike in June or July, the tenuous nature of thatpossibility is not commensurate with the drastic character ofthe action and the overwhelming probability of its effects onemployees' protected rights when the action was taken. Even ifthe disproportion between the action taken and the apprehen-sions claimed had a more rational basis, Respondent would notnow have been justified in exerting that kind of economicpressure to meet the ultimate in a negotiating sequence, to wita strike, before even the first step in that sequence had started.Respondent relies heavily on the doctrine inAmerican Shi,iBudding.14 The employer there, after an impasse in negotia-tions with the bargaining representative, engaged in a lockoutfor the sole purpose of achieving the economic objective whichtheunion resisted during the negotiations However, thesesteps had already taken place there had been negotiationsbetween the employer and the bargaining representative, thebargainers were hopelessly apart, and the employer locked outthe employees with the conveyed understanding that theywould all go back with full seniority once that economic issuewas resolved in the employer's favor. The inference Respond-ent seeks to draw fromAmerican Shipis that the employermay validly exert economic pressure to realize any bargainingadvantage so long as it is not motivated by an antiumonpurpose and the employer has not otherwise violated aprotected right The parallel at once falls because the depriva-tions visited upon the employees here stemmed from theprotected activity in which they were engaged-the choice of abargaining representative The subject on which the parties inAmerican Shipfellapart (and on which Respondent reliesheavily as an analogy here) is that the dispute inAmericanShip,which the employer sought to resolve by the lockout,The discussion until now has assumed that the reductionsRespondent made were in fact intended by it as an offsetagainst a summer strike And, as stated, that furnished nojustification for its actions even if that had been the truereason for its action. The record rather seems to militateagainst that as Respondent's actual reason. When Respondent,as far back as the start of the representation case in earlyNovember, urged an early end of the representation proceedingbecause of "serious econorruc problems" otherwise encoun-tered, it could hardly have meant problems encountered by anactual strike so much as problems encountered by a moreeffective bargaining power by employees nearer the summerthan that in the winter. That explains why Respondent wasanxious to have the representation proceeding (which by itsvery filing held up negotiations that had just gotten under waywith the incumbent TWU) end quickly so as to reduce to aminimum the customary start of negotiations in relation to thesummer Consistent with it was the very use that Respondentmade of the earnings' reductions in the ensuing contractnegotiations after the representation proceeding ended. Re-spondent was now again dealing with the incumbent TWU withwhich it had enjoyed stable relations over nearly a score ofyears. So Respondent now had every reasonable assurance thatitsoperations would continue this summer as in the past Yetthough Respondent has professed that these reductions weremade as an offset to a putative summer strike, Respondent didnot restore these reductions as TWU requested at the outset,but used these reductions to trade for a contract with aJanuary starting date as beforeAnd, as appears, though itrestored the vacations and paid holiday accruals from theirinception, and restored the other reductions retroactively onlyfrom the period of the effective date of the new contract, itdid not restore them for the intervening period from February5,when they were put into effect, to the date of the newcontract.14American Ship BuildingCo. v. N.L.R.B,380 U.S. 300. HUDSON TRANSIT LINES, INC.Respondent estimated the amount of the unrestored sum(presumably of the employees involved in the bargaining unit)atabout $15,000, and indicated that that too was goodmoney But it was money that Respondent neverthelessoffered to restore to the employees if they would but agree tomake the contract retroactive to the winter as before. And itoffered the employees even more money in the form of havingallthe new terms, including the increase in hourly rates,retroactive to January if they would agree to make that thebeginning date of the new contract.This brings us to the view expressed by President Flatemanat the hearing and by Respondent in the brief, (describedearlier in our conclusionary discussion-item (3)) that theincreases the employees obtained under the new contractexceeded those obtained under all the prior contracts, and thatthat overcame, and thereby restored in all but the legal ortechnical sense, the totality of the reductions from theirinception, including those for the period from February 5 toMarch 31 that Respondent refused specifically to restore. Inessence,Respondent views the employees' increases in 1967under the leverage of negotiations that began in the spring, aslosses that Respondent incurred because this time it had notbeen able to bargain through strength as before, whennegotiations had begun at a period far remote from thesummer It was the "economic problems" arising from the lossof its prior bargaining leverage that the fair sense of the recordshows Respondent sought to overcome by the reductions itinstituted in February, and it was the reacquisition of thatadvantage for the future that Respondent sought to achieve bythe reductions made.' 5So the sense of the record indicates that what Respondentwas seeking to achieve by these reductions was its use in laternegotiations to induce the employees to agree to a Januarystartingdate for the new contract. Had Respondent madethese reductionswhen the bargaining representative hadalready been selected but before any negotiations had yettaken place, it would have been a violation of Section8(a)(5)-the reason for its not being allegedas 8(a)(5) was(supra,fn. 9) that the representation case had not yet beenconcluded when Respondent made these cuts But the selec-tion of the representative was in the offing and the reductionscontemplated the use of that money to affect the subjectmatter of future negotiations-whether it be the summer strikeof whose avoidance Respondent said it had "no assurance," orthe reacquisition in the new contract of a winter starting dateas in the past In either instance it provided no validjustification for the invasion of the employees' protected rightto engage in a representation proceeding without reprisal orthreat for engaging in it.15 Furthertendingto supportthe inferencethat the reductions wereaimed at aneffort toreacquirethe Januarystartingdate for itscontractrather than to providean economichedge against the possibility of asummer strikeis,first, thatRespondent made no "economies" otherthan wages taken from the employeesSecondly, though Respondent, inits letterof February2, claimed no other"economies"were feasibleexcept through reductionof its labor costs, the record shows that itincreasedlabor costs by taking on 16 new employeesin the bargainingunit for the period from February 5 to May 1. Thefigure was based onTWU's own seniority roster of employeesin the bargaining unit, andthough Respondent sought to undermine thatfigure byindicating thatTWU had no evidenceconcerning how many replacementsthey repre-sented,Respondentdid not itself supply anyfigures of its own, though(8)139The basic violation here as stated was an interference withthe employees' protected right to determine and freely choosetheir bargaining representative Calculated as it was to obstructthe bargaining process, it was an act of discrimination whichinherently discouraged membership in the exclusive bargainingrepresentative, whichever of the rivals it might turn out to be.This is so whether the reductions were made as an economicnestegg to meet a possible strike in the summer, asRespondent claims, or as the facts would seem more pre-ponderantly to indicate, to use these moneys as inducementsto the employees to return to the January starting date asbefore In either instance, there was no "substantial businessjustification"for the action taken, with the result thatRespondent's actions offended Section 8(a)(1) and (3) withoutregard to whether Respondent was subjectively motivated tobring about the interference and discouragements that flowedfrom its actions. On the issue of actual motivation, Respond-ent's attributing the reductions to an intended offset to apossible strike-even if not providing a valid justification ifgenuinely entertained-turns out on the facts to have been acloak for its actual objective, which was to use the moneystaken from the employees to buy back a January starting dateas before. This bears on the genuineness of its motivation, forRespondentmust have known and actually intended thenormal consequences of its actions and thereby have actedwith an antiunion motive. These involved inroads on theemployees' right under the Act in a representation proceedingto determine their choice of representative without beingthreatened or penalized for doing so I accordingly find andconclude that Respondent in making these reductions inter-fered with, restrained and coerced its employees in the exerciseof their rights under Section 8(a)(1) and discouraged member-ship in a labor organization in violation of Section 8(a)(3).i 6IV THE REMEDYThe cease and desist requirement should be confined to thespecific violation found In essence, it will be a recommenda-tion that Respondent refrain from interfering with the rightsof employees to engage in a representation proceeding bythreatening to and changing their working terms in order todiscourage them from engaging in such a proceeding.As to the affirmative remedy, there is the matter of whetherthe employees should be made whole for the reductions oftheir earnings to the extent that they were not fully restored.As stated, Respondent thinks the employees really got all thatmoney back because of the wage increase they received initwas itself in a peculiar positionto do so Additionally,Respondentattributesthe newhirings to its continuous passenger service require-ment underthe certificate of convenience.Nothing apparentlyreflectsthe pessimism toward summer operations except the premise assertedfor the drasticwage reductions.16 Duringthe hearing,the Trial Examiner struck certain additionaltestimony of CompanyPresident Flateman andAttorney O'Brien to theeffect that with the expiration of the contractexpiringon January 15,1967,Respondentfaced a genuine economicproblem.Thiswasbasically repetitive of what had been fully testifiedto and does not addtowhat isalready in the record.The answersas proposedwould nothave changedthe results and Respondent was notprejudiced by theruling. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomparison with the less generous ones of the previous yearsRespondent can hardly claim to have made these wageincreases in order to achieve a restoration of the earnings'reductionsThewage reductions, as President Flatemanclaimed at the hearing and Respondent urges in the brief,reflected the bargaining effectiveness of the employees. Thereisno specific evidence as to what altogether accounted forthemWhether it was due to Respondent's anticipating anincrease in the size of forthcoming vacation trade over priorsummers, or to the fact that the employees had greaterbargaining effectiveness in the spring than they would have hadin the winter, or a combination of the two, the increases wereone thing, and the reductions visited on them on February 5,were something else againWhen Respondent proposed thatthe new contract be retroactive to January the retroactivity asstated(supra,fn.8),was comprehensive. It included twothings, (a) the newly agreed upon working terms whatever theincreases, and (b) separately, the restoration of the reductionsmade on February 5. Since, as has been found, these cuts hadbeen illegally imposed from their inception, there would seemto be no valid basis for withholding full restoration of thereductions to the extent that they have not been restored.' 7Upon the foregoing facts and on the entire record, I herebymake the followingCONCLUSIONS OF LAW1.By threatening to reduce the wages and eliminate thefringebenefits of its employees because the representationproceeding in which these employees had engaged had not yetbeen completed, and by so doing, Respondent interfered with,restrained and coerced employees in the exercise of their rightsunder Section 7 of the Act thereby engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.2.By discriminating in respect to terms and conditions ofemployment to discourage membership in a labor organization,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act.3Said unfair labor practices affect commerce within themeaning of Section 2(6) and 2(7) of the Act.Upon the foregoing findings and conclusions and on thewhole record and pursuant to Section 10(c) of the Act, theTrial Examiner hereby issues the following:the cut in wage and elimination of fringe benefits made onFebruary 5, 1967, by restoring these to the extent thatRespondent has not done so.(b) Post at its place of business in Mahwah, New Jersey,copies of the attached notice marked "Appendix "' 8 Copiesof said notice, on forms provided by the Regional Director forRegion 22, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps Respondent9has taken to comply herewith."17 There are two additional items to be considered.(a)Respondent contends(supra,fn.10) that the negotiationsconcerning the extent of the restoration of the reductions were anaccord, which wiped out its liabilities under the Act This overlooks thepublic character of the obligation which is not controlled by settlementsof the private parties.See LocalUnionNo. 2, Plumbers (Astrove),152NLRB 1093,1112,and cases cited,enfd. as modified 360 F.2d 428,435 (C.A. 2).(b) Though the reductions flowed from and were the result of therepresentationproceeding inwhich the drivers and maintenanceemployees were involved(supra,fn. 4), Respondent imposed thesereductions on all employees The result,as stated, was not that thisthereby removed the impact upon those in the bargaining unit, but thatitextended its impact to all employees for what it specifically sought toachieve in respect to the employees involved in the bargaining unit. Therecord does not inform us concerning whether and to what extentRespondent restored the reductions made on February 5 to employeesoutside the unit. However,the policies of the Act call for restoring thereductions made upon all the employees to the extent that Respondenthas failed to do so.18 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords"a Decision and Order."19 In the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has takento comply herewith."RECOMMENDED ORDERHudson Transit Lines, Inc., its officers,agents, successorsand assigns, shall1.Cease and desist from:(a)Threatening to reduce or reducing employees'wages orto eliminate or eliminating fringe benefits for engaging in arepresentationproceeding relating to the selection of theemployees' collective-bargaining representative.(b)Otherwise discriminating or threatening to discriminateinrespect to the terms and conditions of employment todiscourage membership in either or both labororganizationsthat are involved in a representation proceeding.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightsprotected under Section 7 of the Act.2.Take the following affirmativeactionto effectuate thepolicies of the Act(a)Make whole the lossessustainedby all employees forAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended, wehereby notify our employees thatWE WILL NOT reduce or threaten to reduce wages oreliminate or threaten to eliminate fringe benefits of ouremployees for engaging in representation proceedings todetermine their free choice of labor organizations torepresent them as their collective-bargaining agent.NorWILL WE otherwise discriminate in respect to theterms or conditions of employment of employees todiscourage member-clip in any labor organization involvedin such representati,.i proceeding. HUDSON TRANSIT LINES, INC.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of theirrights guaranteed them under the Act.WE WILL make whole the losses sustained by all em-ployees for the cut in wage and eliminations of fringebenefits made on February 5, 1967, by, restoring them toall of our employees to the extent that we have not alreadydone so.HUDSON TRANSITLINES, INC.(Employer)DatedBy141(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate di-rectly with the Board's Regional Office, 614 National NewarkBuilding,744 Broad Street, Newark, New Jersey 07102Telephone 645-3088.